  6:19-cr-00061-RAW
       Case 5:20-cr-00065-JD
                      Document
                             Document
                               35 Filed3in Filed
                                           ED/OK 03/12/20
                                                   on 03/12/20
                                                           Page Page
                                                                1 of 16
                                                                      1 of 16


                                                               CLOSED,RELEASED,SPS,TRANSF
                            U.S. District Court
                 Eastern District of Oklahoma (Muskogee)
           CRIMINAL DOCKET FOR CASE #: 6:19−cr−00061−RAW−1

Case title: USA v. Baxter                                 Date Filed: 07/24/2019
                                                          Date Terminated: 02/13/2020

Assigned to: Judge Ronald A.
White

Defendant (1)
Orville Lonnie Baxter              represented by John A.L. Campbell
TERMINATED: 02/13/2020                            Aston Mathis Jacobson Campbell & Tiger, PLLC
                                                  2642 E 21st St, Ste 250
                                                  Tulsa, OK 74114
                                                  918−949−9966
                                                  Fax: 918−949−9968
                                                  Email: jcampbell@amlawok.com
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED
                                                  Designation: CJA Appointment

Pending Counts                                   Disposition
                                                 Probation for a term of 4 years; Restitution in the
42:1383a(a)(2) − False Statement
                                                 amount of $17,053.00; Special Assessment in the
(1−2)
                                                 amount of $200.00.
                                                 Probation for a term of 4 years; Restitution in the
18:1001 − False Statement
                                                 amount of $17,053.00; Special Assessment in the
(3)
                                                 amount of $100.00.

Highest Offense Level
(Opening)
Felony

Terminated Counts                                Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                       Disposition


                                                                        USDC Oklahoma Eastern1
   6:19-cr-00061-RAW
        Case 5:20-cr-00065-JD
                       Document
                              Document
                                35 Filed3in Filed
                                            ED/OK 03/12/20
                                                    on 03/12/20
                                                            Page Page
                                                                 2 of 16
                                                                       2 of 16


None



Plaintiff
USA                                         represented by Ryan H. Heatherman
                                                           US Attorney (OKED)
                                                           520 Denison Ave
                                                           Muskogee, OK 74401
                                                           918−684−5100
                                                           Fax: 918−684−5150
                                                           Email: ryan.heatherman@usdoj.gov
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED
                                                           Designation: Government Attorney

                                                            Clay A. Compton
                                                            US Attorney (OKED)
                                                            520 Denison Ave
                                                            Muskogee, OK 74401
                                                            918−684−5167
                                                            Fax: 918−684−5150
                                                            Email: clay.compton@usdoj.gov
                                                            ATTORNEY TO BE NOTICED

 Date Filed   #   Page Docket Text
 07/24/2019   1        FELONY INFORMATION by USA as to Orville Lonnie Baxter (1) count(s)
                       1−2, 3 (cjt, Deputy Clerk) (Entered: 07/24/2019)
 07/26/2019   2        MINUTE ORDER by Magistrate Judge Steven P. Shreder setting Waiver of
                       Indictment/Plea Hearing for 8/7/2019 at 2:00 p.m. in Courtroom 4, Room 420,
                       US Courthouse, 5th & Okmulgee, Muskogee, OK before Magistrate Judge
                       Steven P. Shreder as to Orville Lonnie Baxter. (ndd, Deputy Clerk) (Entered:
                       07/26/2019)
 08/07/2019   3        MINUTE ORDER by Magistrate Judge Steven P. Shreder: Upon Defendant's
                       oral motion, the Waiver of Indictment/Plea Hearing previously set for 8/7/2019
                       at 2:00 p.m. is hereby STRICKEN and RESET to 8/7/2019 at 3:30 p.m. in
                       Courtroom 4, Room 420, US Courthouse, 5th & Okmulgee, Muskogee, OK
                       before Magistrate Judge Steven P. Shreder as to Orville Lonnie Baxter (TIME
                       CHANGE ONLY). (ndd, Deputy Clerk) (Entered: 08/07/2019)
 08/07/2019   4        ATTORNEY APPEARANCE (CJA) by John A.L. Campbell on behalf of
                       Orville Lonnie Baxter. (ndd, Deputy Clerk) (Entered: 08/08/2019)
 08/07/2019   5        MINUTES of Proceedings held before Magistrate Judge Steven P. Shreder:
                       Initial Appearance held on 8/7/2019 as to Orville Lonnie Baxter. (Court
                       Reporter: Ken Sidwell) (ndd, Deputy Clerk) (Entered: 08/08/2019)
 08/07/2019   6        CONSENT by Defendant to Proceed before a Magistrate Judge for Change of
                       Plea (in Felony case) approved by Magistrate Judge Steven P. Shreder as to
                       Orville Lonnie Baxter. (ndd, Deputy Clerk) (Entered: 08/08/2019)


                                                                         USDC Oklahoma Eastern2
 6:19-cr-00061-RAW
      Case 5:20-cr-00065-JD
                     Document
                            Document
                              35 Filed3in Filed
                                          ED/OK 03/12/20
                                                  on 03/12/20
                                                          Page Page
                                                               3 of 16
                                                                     3 of 16



08/07/2019    7     WAIVER of Indictment by Orville Lonnie Baxter. (ndd, Deputy Clerk)
                    (Entered: 08/08/2019)
08/07/2019    8     MINUTES of Proceedings held before Magistrate Judge Steven P. Shreder:
                    Waiver of Indictment/Plea Hearing held on 8/7/2019. Guilty plea entered to
                    Counts 1−3 of the Felony Information as to Orville Lonnie Baxter. Defendant
                    released on personal recognizance bond. (Court Reporter: Ken Sidwell) (ndd,
                    Deputy Clerk) (Entered: 08/08/2019)
08/07/2019    9     ORAL MOTION for Appointment of Counsel by Orville Lonnie Baxter. (ndd,
                    Deputy Clerk) (Entered: 08/08/2019)
08/07/2019   10     ORDER APPOINTING COUNSEL by Magistrate Judge Steven P. Shreder
                    GRANTING (9) Oral Motion for Appointment of Counsel as to Orville Lonnie
                    Baxter (Attachments: # 1 Financial Affidavit) (ndd, Deputy Clerk) (Entered:
                    08/08/2019)
08/07/2019   11     WAIVER of Right to Trial by Jury approved by Magistrate Judge Steven P.
                    Shreder by Orville Lonnie Baxter (ndd, Deputy Clerk) (Entered: 08/08/2019)
08/07/2019   12     PLEA AGREEMENT by USA and Orville Lonnie Baxter (ndd, Deputy Clerk)
                    (Entered: 08/08/2019)
08/07/2019   13     SEALED PLEA AGREEMENT SUPPLEMENT (ndd, Deputy Clerk) (Entered:
                    08/08/2019)
08/07/2019   14     APPEARANCE BOND (Personal Recognizance) approved by Magistrate
                    Judge Steven P. Shreder as to Orville Lonnie Baxter (ndd, Deputy Clerk)
                    (Entered: 08/08/2019)
08/15/2019   15     MOTION for One Point Reduction by USA as to Orville Lonnie Baxter
                    (Heatherman, Ryan) (Entered: 08/15/2019)
10/10/2019   16     DRAFT PRESENTENCE INVESTIGATION REPORT as to Orville Lonnie
                    Baxter. NOTE: This document will only be accessible to the government
                    attorney and the attorney for the applicable defendant. Other defendants and the
                    general public will NOT be able to view this draft document. The Court
                    considers this Presentence Investigation Report confidential information, and
                    everyone who receives a copy of this document is responsible for any further
                    disclosures. Parties should submit objections to this report by secure e−mail in
                    pdf format to USPO Kirk, Hilary_Kirk@okep.uscourts.gov. Government
                    objections to Draft Presentence Investigation Report due no later than
                    10/24/2019 pursuant to Rule 32. Defendants objections to Draft Presentence
                    Investigation Report due no later than 10/24/2019 pursuant to Rule 32. (tah,
                    USPO Clerk) (Entered: 10/10/2019)
10/21/2019   17     OBJECTION TO DRAFT PRESENTENCE INVESTIGATION REPORT by
                    Orville Lonnie Baxter re 16 Draft Presentence Investigation Report. Access to
                    this document is available only to the following parties: USA, Orville Lonnie
                    Baxter. Other defendants and the general public will NOT be able to view this
                    document. (tah, USPO Clerk) (Entered: 10/21/2019)
10/31/2019   18     ADDENDUM TO PRESENTENCE INVESTIGATION REPORT re 16 Draft
                    Presentence Investigation Report, as to Orville Lonnie Baxter. NOTE: This
                    document will only be accessible to appropriate court staff, the government
                    attorney and the attorney for the applicable defendant. Other defendants in the
                                                                        USDC Oklahoma Eastern3
 6:19-cr-00061-RAW
      Case 5:20-cr-00065-JD
                     Document
                            Document
                              35 Filed3in Filed
                                          ED/OK 03/12/20
                                                  on 03/12/20
                                                          Page Page
                                                               4 of 16
                                                                     4 of 16



                    case and the general public will NOT be able to view this document. The Court
                    considers this Addendum confidential information, and everyone who receives
                    a copy of this document is responsible for any further disclosures. (tah, USPO
                    Clerk) (Entered: 10/31/2019)
10/31/2019   19     FINAL PRESENTENCE INVESTIGATION REPORT as to Orville Lonnie
                    Baxter. NOTE: This document will only be accessible to appropriate court
                    staff, the government attorney and the attorney for the applicable defendant.
                    Other defendants in the case and the general public will NOT be able to view
                    this document. The Court considers this Presentence Investigation Report
                    confidential information, and everyone who receives a copy of this document is
                    responsible for any further disclosures. (tah, USPO Clerk) (Entered:
                    10/31/2019)
01/28/2020   20     MINUTE ORDER by Judge Ronald A. White : Sentencing set for 2/5/2020 at
                    10:00 AM in Courtroom 2, Room 224, US Courthouse, 5th & Okmulgee,
                    Muskogee, OK before Judge Ronald A. White as to Orville Lonnie Baxter. (lal,
                    Deputy Clerk) (Entered: 01/28/2020)
01/30/2020   21     MOTION to Continue Sentencing by Orville Lonnie Baxter. (Campbell, John)
                    (Entered: 01/30/2020)
01/31/2020   22     MINUTE ORDER by Judge Ronald A. White: granting 21 Motion to Continue
                    Sentencing as to Orville Lonnie Baxter. Sentencing set for 2/5/2020 at 10:00
                    AM is STRICKEN to be reset at a later date. (cjt, Deputy Clerk) (Entered:
                    01/31/2020)
02/03/2020   23     MINUTE ORDER by Judge Ronald A. White: Sentencing set for 2/12/2020 at
                    1:00 PM in Courtroom 2, Room 224, US Courthouse, 5th & Okmulgee,
                    Muskogee, OK before Judge Ronald A. White as to Orville Lonnie Baxter. (tls,
                    Deputy Clerk) (Entered: 02/03/2020)
02/05/2020   24     SENTENCING MEMORANDUM as to Orville Lonnie Baxter (Campbell,
                    John) (Entered: 02/05/2020)
02/10/2020   25     RESPONSE (Re: 24 Sentencing Memorandum ) by USA as to Orville Lonnie
                    Baxter (Heatherman, Ryan) (Entered: 02/10/2020)
02/10/2020   26     SECOND ADDENDUM TO PRESENTENCE INVESTIGATION REPORT
                    re 16 Draft Presentence Investigation Report, as to Orville Lonnie Baxter.
                    NOTE: This document will only be accessible to appropriate court staff, the
                    government attorney and the attorney for the applicable defendant. Other
                    defendants in the case and the general public will NOT be able to view this
                    document. The Court considers this Addendum confidential information, and
                    everyone who receives a copy of this document is responsible for any further
                    disclosures. (tah, USPO Clerk) (Entered: 02/10/2020)
02/10/2020   27     REVISED FINAL PRESENTENCE INVESTIGATION REPORT as to
                    Orville Lonnie Baxter. Revised to reflect correct potential restitution.
                    NOTE: This document will only be accessible to appropriate court staff, the
                    government attorney and the attorney for the applicable defendant. Other
                    defendants in the case and the general public will NOT be able to view this
                    document. The Court considers this Presentence Investigation Report
                    confidential information, and everyone who receives a copy of this document is
                    responsible for any further disclosures. (tah, USPO Clerk) (Entered:

                                                                      USDC Oklahoma Eastern4
 6:19-cr-00061-RAW
      Case 5:20-cr-00065-JD
                     Document
                            Document
                              35 Filed3in Filed
                                          ED/OK 03/12/20
                                                  on 03/12/20
                                                          Page Page
                                                               5 of 16
                                                                     5 of 16



                    02/10/2020)
02/12/2020   28     MINUTES of Proceedings held before Judge Ronald A. White: Sentencing held
                    on 2/12/2020 as to Orville Lonnie Baxter (Re: 15 MOTION for One Point
                    Reduction) (Court Reporter: Ken Sidwell) (tls, Deputy Clerk) (Entered:
                    02/12/2020)
02/13/2020   29     JUDGMENT AND COMMITMENT by Judge Ronald A. White as to Orville
                    Lonnie Baxter (tls, Deputy Clerk) (Entered: 02/13/2020)
02/13/2020   30     STATEMENT OF REASONS re 29 Judgment and Commitment as to Orville
                    Lonnie Baxter NOTE: This document will only be accessible to chambers staff
                    for the presiding judge, the government attorney and the attorney for the
                    applicable defendant. Parties in the case and the general public will NOT be
                    able to view this document. (tah, USPO Clerk) (Entered: 02/13/2020)
02/21/2020   31     REQUEST for Modifying Conditions with ORDER thereon by Judge Ronald
                    A. White as to Orville Lonnie Baxter (Attachments: # 1 Waiver of Hearing)
                    (cjt, Deputy Clerk) (Entered: 02/21/2020)
02/28/2020   32     WAIVER of Appeal (Re: 29 Judgment and Commitment ) by Orville Lonnie
                    Baxter (Campbell, John) (Entered: 02/28/2020)
03/11/2020   33     ATTORNEY APPEARANCE by Clay A. Compton on behalf of USA
                    (Compton, Clay) (Entered: 03/11/2020)
03/11/2020   34     TRANSFER by Judge Ronald A. White of Jurisdiction of Probationer or
                    Supervised Releasee to the Western District of Oklahoma as to Orville Lonnie
                    Baxter (lal, Deputy Clerk) (Entered: 03/12/2020)




                                                                      USDC Oklahoma Eastern5
     Case
     Case6:19-cr-00061-RAW
6:19-cr-00061-RAW
           5:20-cr-00065-JD
                     Document Document
                              35 Filed3in1Filed
                            Document        Filed
                                          ED/OK   07/24/19
                                                03/12/20    Page
                                                  on 03/12/20
                                                           Page 61ofof
                                                                Page  62of 16
                                                                     16




                                                            USDC Oklahoma Eastern6
     Case
     Case6:19-cr-00061-RAW
6:19-cr-00061-RAW
           5:20-cr-00065-JD
                     Document Document
                              35 Filed3in1Filed
                            Document        Filed
                                          ED/OK   07/24/19
                                                03/12/20    Page
                                                  on 03/12/20
                                                           Page 72ofof
                                                                Page  72of 16
                                                                     16




                                                            USDC Oklahoma Eastern7
                      Case
                       Case6:19-cr-00061-RAW
                  6:19-cr-00061-RAW
                             5:20-cr-00065-JD
                                       DocumentDocument
                                              Document   29Filed
                                                35 Filed3in   Filed
                                                            ED/OK   02/13/20
                                                                  03/12/20
                                                                    on        Page
                                                                       03/12/20
                                                                            Page   1 of
                                                                                 Page
                                                                                 8 of  8 5of 16
                                                                                      16
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 1



                                         UNITED STATES DISTRICT COURT
                                        Eastern District of Oklahoma
                                                       )
               UNITED STATES OF AMERICA                )     JUDGMENT IN A CRIMINAL CASE
                          v.                           )
                                                       )
                                                       )     Case Number:         CR-19-00061-001-RAW
                ORVILLE LONNIE BAXTER                  )     USM Number:          08589-063
                                                       )
                                                       )     John A. L. Campbell
                                                       )     Defendant’s Attorney
THE DEFENDANT:
    pleaded guilty to count(s)      1, 2 & 3 of the Information
    pleaded nolo contendere to count(s)
    which was accepted by the court.
    was found guilty on count(s)
    after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                      Offense Ended                Count
42:1383a(a)(2)                    False Statement                                                        November 1, 2016               1

42:1383a(a)(2)                    False Statement                                                         October 4, 2018                2

18:1001                           False Statement                                                        October 25, 2018                3

       The defendant is sentenced as provided in pages 2 through               5        of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
    The defendant has been found not guilty on count(s)
    Count(s)                                                is       are dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                        February 12, 2020
                                                                        Date of Imposition of Judgment




                                                                        February 13, 2020
                                                                        Date




                                                                                                         USDC Oklahoma Eastern8
                      Case
                       Case6:19-cr-00061-RAW
                  6:19-cr-00061-RAW
                             5:20-cr-00065-JD
                                       DocumentDocument
                                              Document   29Filed
                                                35 Filed3in   Filed
                                                            ED/OK   02/13/20
                                                                  03/12/20
                                                                    on        Page
                                                                       03/12/20
                                                                            Page   2 of
                                                                                 Page
                                                                                 9 of  9 5of 16
                                                                                      16
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 4—Probation

                                                                                                          Judgment—Page    2    of         5
  DEFENDANT:                 Orville Lonnie Baxter
  CASE NUMBER:               CR-19-00061-001-RAW

                                                               PROBATION
                                                           4 years on each of Counts 1, 2 & 3 of the Information.
  You are hereby sentenced to probation for a term of :
                                                           The terms on each count shall be served concurrently.




                                                     MANDATORY CONDITIONS
  1.   You must not commit another federal, state or local crime.
  2.   You must not unlawfully possess a controlled substance.
  3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement on
       probation and at least two periodic drug tests thereafter, as determined by the court.
                 The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                 substance abuse. (check if applicable)
  4.         You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
  5.          You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
              as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where
              you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
  6.          You must participate in an approved program for domestic violence. (check if applicable)
  7.         You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if applicable)
  8. You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
  9. If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
  10. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
      fines, or special assessments.


  You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
  page.




                                                                                                         USDC Oklahoma Eastern9
                      Case
                      Case6:19-cr-00061-RAW
                 6:19-cr-00061-RAW
                            5:20-cr-00065-JD
                                      Document Document
                                               35 Filed3in29
                                             Document          Filed
                                                           Filed
                                                           ED/OK     02/13/20
                                                                  03/12/20
                                                                    on 03/12/20Page
                                                                            Page 10 3
                                                                                    ofof
                                                                                 Page  165of 16
                                                                                      10
     AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                            Sheet 4A — Probation

                                                                                                     Judgment—Page        3       of         5

     DEFENDANT:                   Orville Lonnie Baxter
     CASE NUMBER:                 CR-19-00061-001-RAW

                                            STANDARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers to
keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
       you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.    You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer,
       after obtaining Court approval, may require you to notify the person about the risk and you must comply with that instruction. The
       probation officer may contact the person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                      Date




                                                                                                     USDC Oklahoma Eastern10
                        Case
                        Case6:19-cr-00061-RAW
                   6:19-cr-00061-RAW
                              5:20-cr-00065-JD
                                        Document Document
                                                 35 Filed3in29
                                               Document          Filed
                                                             Filed
                                                             ED/OK     02/13/20
                                                                    03/12/20
                                                                      on 03/12/20Page
                                                                              Page 11 4
                                                                                      ofof
                                                                                   Page  165of 16
                                                                                        11
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 — Criminal Monetary Penalties
                                                                                                        Judgment — Page   4       of         5
 DEFENDANT:                       Orville Lonnie Baxter
 CASE NUMBER:                     CR-19-00061-001-RAW
                                                 CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                    Assessment                Restitution                Fine                    AVAA Assessment*               JVTA Assessment**
 TOTALS           $ 300.00                  $ 17,053.00                $ 0.00                  $ 0.00                         $ 0.00


      The determination of restitution is deferred until                    . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

      The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
     before the United States is paid.

 Name of Payee                               Total Loss***                         Restitution Ordered                    Priority or Percentage

 Commission of Social                                      17,053.00                               17,053.00
  Security
 1100 West High Rise
 6401 Security Boulevard
 Baltimore, Maryland 21235




 TOTALS                              $                     17,053.00          $                    17,053.00

      Restitution amount ordered pursuant to plea agreement $

      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

      The court determined that the defendant does not have the ability to pay interest and it is ordered that:
            the interest requirement is waived for                fine         restitution.
            the interest requirement for                fine           restitution is modified as follows:

 * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
                                                                                                             USDC Oklahoma Eastern11
                         Case
                         Case6:19-cr-00061-RAW
                    6:19-cr-00061-RAW
                               5:20-cr-00065-JD
                                         Document Document
                                                  35 Filed3in29
                                                Document          Filed
                                                              Filed
                                                              ED/OK     02/13/20
                                                                     03/12/20
                                                                       on 03/12/20Page
                                                                               Page 12 5
                                                                                       ofof
                                                                                    Page  165of 16
                                                                                         12
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6 — Schedule of Payments
                                                                                                                         Judgment — Page          5       of           5
 DEFENDANT:                  Orville Lonnie Baxter
 CASE NUMBER:                CR-19-00061-001-RAW


                                                            SCHEDULE OF PAYMENTS
 Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

 A         Lump sum payment of $                                     due immediately, balance due

                 not later than                                           , or
                 in accordance with              C            D,           E, or            F below; or

 B         Payment to begin immediately (may be combined with                          C,             D, or          F below); or

                                                  (e.g., weekly, monthly, quarterly) installments of
 C         Payment in equal                                                                                                    over a period of
                                                  $
                           (e.g., months or years), to commence                  (e.g., 30 or 60 days) after the date of this judgment; or

                                               (e.g., weekly, monthly, quarterly) installments of
 D         Payment in equal                                                                                               over a period of
                                               $
                        (e.g., months or years), to commence                  (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

 E         Payment during the term of supervised release will commence within                  (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

 F         Special instructions regarding the payment of criminal monetary penalties:
           Said special assessment of $300 is due immediately. Said restitution of $17,053 is due and payable immediately.

           Said special assessment and restitution shall be paid through the United States Court Clerk for the Eastern District of Oklahoma, P.O. Box 607, Muskogee, OK 74402.

           If the defendant’s financial condition does not allow for immediate payment of the restitution, the defendant shall make monthly installments of not less than $100
           beginning April 7, 2020. Notwithstanding establishment of a payment schedule, nothing shall prohibit the United States from executing or levying upon non-exempt
           property of the defendant discovered before or after the date of this judgment. In the event the defendant receives any federal or state income tax refund during the
           period of supervision, the defendant shall pay 100% of the total refund toward said restitution.
 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
      Joint and Several
      Case Number
      Defendant and Co-Defendant Names                                                                   Joint and Several                      Corresponding Payee,
      (including defendant number)                                 Total Amount                              Amount                                 if appropriate




      The defendant shall pay the cost of prosecution.

      The defendant shall pay the following court cost(s):

      The defendant shall forfeit the defendant’s interest in the following property to the United States:



 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5)
 fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution
 and court costs.

                                                                                                                          USDC Oklahoma Eastern12
          Case
          Case6:19-cr-00061-RAW
     6:19-cr-00061-RAW
Prob12B (10/99)
                5:20-cr-00065-JD
                          Document Document
                                   35 Filed3in31
                                 Document          Filed
                                               Filed
                                               ED/OK     02/21/20
                                                      03/12/20
                                                        on 03/12/20Page
                                                                Page 13 1
                                                                        ofof
                                                                     Page  162of 16
                                                                          13

                      UNITED STATES DISTRICT COURT
                                                for the
                                Eastern District of Oklahoma

             Request for Modifying the Conditions or Term of Supervision
                            with Consent of the Offender
                   Probation Form 49, Waiver of Hearing is Attached

Name of Offender: Orville Lonnie Baxter                        Case Number: CR-19-00061-RAW

Name of Judicial Officer: The Honorable Ronald A. White

Date of Original Sentence: February 12, 2020

Original Offense: Ct. 1- False Statement, Ct. 2- False Statement, Ct.3- False Statement

Original Sentence: Ct. 1- 4 years probation, Ct. 2- 4 years probation, Ct. 3- 4 years probation,
with all counts to run concurrently.

Type of Supervision: Probation                 Date Supervision Commenced: February 12, 2020



                                   PETITIONING THE COURT

[ ]      To extend the term of supervision for years, for a total of years.
[X]      To modify the conditions of supervision as follows:

The defendant shall disclose all assets and liabilities to the probation office. The
defendant shall not transfer, sell, give away or otherwise convey any asset without
first consulting with the probation office.

The defendant shall, upon request of the probation office, authorize release of any
and all financial records, income tax records and social security records, by execution
of release of financial information form, or by any other appropriate means.

The defendant shall maintain a single checking account in his name. The
defendant shall deposit into his account all income, monetary gains, or other
pecuniary proceeds, and make use of this account for payment of all personal
expenses. All other bank accounts must be disclosed to the probation office.

The defendant shall not make application for any loan or enter into
any credit arrangement without first consulting with the probation
office.

If the defendant maintains interest in any business or enterprise, the defendant shall,
upon request, surrender and/or make available for review, any and all documents and
records of said business or enterprise to the probation office.

                                                                              USDC Oklahoma Eastern13
           Case
           Case6:19-cr-00061-RAW
      6:19-cr-00061-RAW
                 5:20-cr-00065-JD
                           Document Document
                                    35 Filed3in31
                                  Document          Filed
                                                Filed
                                                ED/OK     02/21/20
                                                       03/12/20
                                                         on 03/12/20Page
                                                                 Page 14 2
                                                                         ofof
                                                                      Page  162of 16
                                                                           14


                                              CAUSE

Mr. Baxter resides within the Western District of Oklahoma and has no plans to relocate to the
Eastern District of Oklahoma. The Western District has requested Mr. Baxter’s conditions be
modified in order to allow the Probation Office to more effectively supervise Mr. Baxter. Mr.
Baxter has signed a Waiver of Hearing to Modify Conditions of Supervised Release, form PROB
49.


        Reviewed and approved,                      Respectfully submitted,

by:     s/ Robert L. Gwin                     by:   s/ Hilary Kirk

        Robert L. Gwin                              Hilary Kirk
        Supervisory U. S. Probation Officer         U.S. Probation Officer
        Date: February 18, 2020                     Date: February 18, 2020




THE COURT ORDERS:

[   ] No Action
[   ] The Extension of Supervision as Noted Above
[X]   The Modification of Conditions as Noted Above
[   ] Other



        Dated this 21st day of February, 2020.




                                                                       USDC Oklahoma Eastern14
    Case
     Case6:19-cr-00061-RAW
6:19-cr-00061-RAW
           5:20-cr-00065-JD
                     DocumentDocument
                              35 Filed331-1
                            Document          Filed
                                       in Filed
                                          ED/OK   on02/21/20
                                                03/12/20
                                                     03/12/20
                                                          PagePage
                                                               15 of1 15
                                                               Page   of 1of 16
                                                                      16




                                                            USDC Oklahoma Eastern15
     Case
       Case
          6:19-cr-00061-RAW
            5:20-cr-00065-JD
6:19-cr-00061-RAW
     Case  5:20-cr-00065-JD
                     Document Document
                              Document
                             Document  134
                                       2
                              35 Filed3in  Filed
                                              Filed
                                          Filed
                                          ED/OK   03/11/20
                                                    03/11/20
                                                 03/12/20
                                                   on       Page
                                                      03/12/20Page
                                                           Page  1 of
                                                                   1 of
                                                                Page
                                                                16    1 1of 16
                                                                      16




                          &HUWLILHG&RS\
                               
                       CR-20-65-JD Doc 1




                     11:38 am, Mar
                                  11, 2020
                   &DUPHOLWD5HHGHU6KLQQ&OHUN           USDC Oklahoma Eastern16
